Citation Nr: 1417728	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-23 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for Bell's palsy with a history of blurred vision, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2008, the Veteran testified before an RO Decision Review Officer (DRO). In March 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.  In 
May 2010, the Board remanded the current issue for further evidentiary development.

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDING OF FACT

Throughout the period on appeal, the Veteran's Bell's palsy with a history of blurred vision has been manifested by no more than moderate incomplete paralysis of the seventh cranial nerve.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for Bell's palsy with a history of blurred vision have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.124, Diagnostic Code 8207 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

The notice requirements apply to all five elements of a service connection claim: 
1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letter dated June 2006.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and to provide a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the VA obtained service treatment records, post-service VA and private treatment records, and VA examination reports.

The Veteran was also afforded hearings before a DRO and a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officers who chair a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO and VLJ identified the issue to the Veteran, who testified as to the severity and symptoms of his Bell's palsy, and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, the Board notes that the actions requested in the prior remand have been undertaken to the extent possible.  Additional VA treatment records were obtained and the Veteran was afforded a VA eye examination.  Accordingly, the Board finds that there has been compliance with the prior remand instructions and no further action is necessary.  See, generally, D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, 19 Vet. App. 473.

II.  Analysis

The Veteran seeks an increased rating for his right-sided Bell's palsy with a history of blurred vision (hereinafter, "Bell's palsy"), which is currently evaluated as 10 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2013); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2013); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2013); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2013).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's Bell's palsy is rated under Diagnostic Code 8207, which pertains to paralysis of the seventh (facial) cranial nerve, and assigns disability ratings of 10 percent for moderate incomplete paralysis, 20 percent for severe incomplete paralysis, and 30 percent for complete paralysis.  38 C.F.R. § 4.124, Diagnostic Code 8207 (2013).

Descriptive words such as "moderate" and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. §§ 4.2, 4.6.

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance 
of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In July 2006, shortly after filing his increased rating claim, the Veteran was afforded a VA examination to assess the severity of his Bell's palsy.  At that time, he reported headaches, right eye twitching, and some peripheral vision loss after 
an episode of temporary complete blindness in his right eye.  Upon physical examination, the examiner noted moderate facial asymmetry with weakness of 
the right facial muscles.  He stated that the Veteran could close both eyes, but that his left eye appeared to close more tightly than his right.  He stated there was no evidence of cheek bites, drooling, corneal ulcers, or drying.  Sensation to touch 
and pinprick of the face were normal.  The examiner diagnosed the Veteran with moderate Bell's palsy of the right side of the face, with residual facial asymmetry.

The Veteran also received medical treatment from VA throughout the course of the appeal.  In August 2007, an examiner noted that the angle of the Veteran's mouth deviated slightly to the left side, and that his right eyelid exhibited slight ptosis.  During an April 2008 neurology consultation, the examiner noted that the Veteran's Bell's palsy residuals included aberrant regeneration, which caused "crocodile tears."  He also noted right ptosis, but indicated the Veteran's facial sensation was normal, and that there was no facial asymmetry.  During treatment in June 2008, the Veteran stated that his Bell's palsy was causing vision problems and headaches.  In November 2008, an examiner noted that the Veteran had dry eyes, greater in the right eye than the left, that he had mild ptosis in the right upper eyelid, and an incomplete blink in the right eye, with a decreased tear break-up time.  During treatment in July 2009, the Veteran denied any difficulty swallowing.

At his March 2010 Board hearing, the Veteran reported that the primary symptoms he attributed to Bell's palsy were severe headaches and right eye problems, such as blurred vision, tearing, drooping of the eyelid, and twitching.  The Veteran also reported biting the inside of his cheek at least once a week.  He stated that he used artificial tears for his eye conditions.  

In August 2010, the Veteran was afforded an eye examination to assess the extent of his Bell's palsy-related eye symptoms.  At that time the Veteran reported that his right eye teared at times, and would sometimes dry out.  He also reported "blurred," "dark" vision.  Upon examination, the examiner noted right eyelid ptosis, not affecting the visual axis.  She reported fields full to finger counting in both eyes.  She stated that there was incomplete closure of the right eyelid, and a decreased blink rate.  Instant tear break-up time in the right eye was also noted.  The examiner opined that the Veteran's blurred vision, tearing, and ptosis were symptoms associated with his Bell's palsy.  However, she stated that his eye twitching was likely a result of fatigue, rather than Bell's palsy.

During VA treatment in 2012 and 2013, the Veteran continued to report symptoms of partial ptosis, which the examiners noted did not affect his visual axis, and continued to suffer from headaches.  He also reported intermittent tearing and dryness of his right eye.

On review of the evidence of record, the Board finds that, throughout the period on appeal, the Veteran's right-sided Bell's palsy most nearly approximates moderate incomplete paralysis of the seventh cranial nerve.  In reaching this conclusion, the Board has considered the Veteran's reports of symptoms, including his report during his March 2010 hearing that he bites his right cheek at least once a week.  However, the Board does not find that the Veteran's symptoms, as reported and medically documented during the course of the appeal, elevate his disability to the level of severe incomplete paralysis.  

The 2006 neurological examiner noted moderate facial asymmetry and weakness of the Veteran's right facial muscles, and explicitly characterized his Bell's palsy as "moderate" overall.  In support of that conclusion, he reported there was no evidence of cheek bites, drooling, corneal ulcers, or drying, and that facial sensation was intact.  That evidence demonstrates that the examiner based his assessment of the Veteran's Bell's palsy on the fact that, although the Veteran experienced some degree of paralysis of the right seventh cranial nerve, as evidenced by his documented symptoms, he was still able to move his facial muscles such that he was generally able to perform activities of daily living.

Subsequent to that examination, the record indicates that the symptoms the Veteran consistently reported were headaches and right eye issues, including tearing.  Although the Veteran reported cheek-biting during his hearing, facial sensation remained normal, and the Veteran specifically denied difficulties swallowing.  Difficulties with speech were also not reported.  The Board acknowledges that the Veteran's right eye tearing, ptosis, and blurred vision have been attributed to his Bell's palsy.  However, the Veteran's 10 percent disability rating specifically contemplates blurred vision, and multiple medical professionals have noted that the Veteran's right eye ptosis does not affect his visual axis.  In short, the evidence does not suggest that his incomplete paralysis of the seventh cranial nerve has worsened to such an extent that it can be classified as severe.  Moreover, to the extent that the Veteran asserts his Bell's palsy symptoms lead to frequent, severe headaches, the Board notes that the Veteran is separately service-connected for migraine headaches, secondary to Bell's palsy.  The Board has not, therefore, considered that symptom in determining the appropriate rating for the Veteran's service-connected Bell's palsy.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  Finally, there is no indication in the evidence of record that the Veteran's condition has caused complete facial paralysis at any time, such that a 30 percent rating would be warranted.

Accordingly, because the Veteran's right-sided Bell's palsy has consistently been characterized by, at most, moderate incomplete paralysis of the seventh cranial nerve, a disability rating in excess of 10 percent is not warranted at any time during the period on appeal.  See Hart, supra.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Additionally, as previously noted, the Veteran is separately rated for migraine headaches, secondary to his Bell's palsy.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Board notes that the Veteran has already been granted a total disability rating based on individual unemployability as a result of his multiple service-connected disabilities.  He has not alleged and the evidence does not show that he 
is unemployable due solely to his service-connected Bell's palsy with history of blurry vision.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.  

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against 

the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for Bell's palsy with history of blurred vision is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


